Title: Tobias Lear to Alexander Hamilton, 6 December 1792
From: Lear, Tobias
To: Hamilton, Alexander



United States [Philadelphia] Decr 6th 1792

By the President’s command, T. Lear has the honor to return to the Secretary of the Treasury, with the President’s approbation

affixed thereto, the Contract entered into by Thomas Newton jur on the part of the U.S. with John McComb junr to execute certain additional objects specified in said Contract, to the Lighthouse lately erected on Cape Henry: And to inform the Secretary that the President approves of the sum of six hundred and fifty Dollars being paid to said McComb for building a certain Wall & laying a platform at the said Lighthouse, agreeably to a proposal for that purpose made in a Letter from sd McComb to said Newton, which letter has been submitted to the President.

Tobias Lear S.P.U.S.

